[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Defendants filed a Motion For Continued Protection Under Protection Order, dated June 28, 1995. On August 30, 1995, Plaintiff filed a Memorandum In Opposition To Defendants' Motion To Suppress Information Pursuant To The Protection Order.
On April 14, 1997 counsel for the plaintiff and defendants presented their oral argument to the court.
The protective order which the defendants wish to have continued was entered by Lewis, J. on June 21, 1993. The Order was also agreed to by five attorneys representing the parties then involved in the case.
After a review of the file, including the transcript of the April 14, 1997 oral argument, the court grants the defendants' CT Page 5135 Motion For Continued Protection under the Protection Order.
There is no complaint from the plaintiff that the defendant has not been producing documents. The production of documents proceeded under the auspices of the protective order.
The plaintiff's attorney clearly stated, before the court, on April 14, 1997 that he wants to release the deposition testimony and documents gathered from the depositions of seven of the defendants' chief executive officers. He want to release this information to the press so that the financial press will cover the trial of this case. Plaintiff's attorney stated that the release of the information will embarrass these chief executive officers. Protection from embarrassment is one of the stated reasons for the granting of a protective order. Practice Book§ 221.
The trial is scheduled to be tried to jury starting on October 28, 1997. The documents were produced in reliance on the protective order and this court finds no reason to lift the Protective Order entered by Judge Lewis.
Dated at Stamford, Connecticut, this 29th day of May, 1997.
TOBIN, J.